Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10, 12-20 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  On 9/7/22, Applicant amended the independent claims.  Applicant’s Remarks address these features.  See the new citations to the same prior art.  Also, note the new prior art added to a dependent claim rejection.
Also, since the Applicant was given the opportunity with the 9/7/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge use of Official Notice.  
Also, the 101 is still found to apply.  No new additional elements beyond the generic have been added.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 12, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite obtaining a specification of a plan recognition problem, including a plurality of candidate observations; formulating at least one planning problem based on said specification; solving said at least one planning problem to determine at least one plan; forming groups of observations by post-processing said at least one plan to determine at least one of said candidate observations which should be selected to solve said plan recognition problem; and solving said plan recognition problem using said at least one of said candidate observations which should be selected to solve said plan recognition problem.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are a computer and a user interface implemented on said computer.  These are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-11, 13-15, 17-20 are not considered directed to any additional non-abstract claim elements.  No additional elements are found in these dependent claims. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12, 14-17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riabov (20170147923). 
Claims 1, 12, 16. Riabov discloses a method for reducing use of computing resources by a computer running a plan recognition application for malware detection (“[5]…Plan recognition continues to be an important problem to study as it has many practical applications such as assisted cognition, computer games, and network monitoring.”; also see malware and cost at [8]), said method comprising:
obtaining, with a user interface implemented on said computer, a specification of a plan recognition problem, including a plurality of candidate observations [5, 26];
formulating at least one planning problem, with said computer, based on said specification [5, 26];
solving said at least one planning problem, with said computer, to determine at least one plan [5, 26].
In regards to the following feature, Applicant Spec at [74-78] is noted as stated on page 9 of the 9/7/22 Remarks.
Riabov further discloses forming groups of observations by post-processing said at least one plan, with said computer, to determine at least one of said candidate observations which should be selected to solve said plan recognition problem (see [108] and see post-processing at [191, 120, 125, 127, 128] and also [123, 108, 118, 152] and [68, 72, 78, 79, 107]) for reduced use of computing resources, wherein said groups of observations comprise a first group that is perfectly aligned with previously selected observations (“[9]…if the observations are selected only from the optimal or the shortest plan,”; “[67]… In one extreme, all observations will be explained by the sequence of states,”), a second group that is not perfectly aligned with previously selected observations (“[9] Another benefit of the present invention is having possibly long observation sequences, some of which may not be from the shortest or the optimal plans.”; [67] and observations between the two extremes an d also “[78]… It is possible that not all observations are reliable meaning that the resulting planning problem should take into account the case that some observation is out of context or is noisy and hence may be discarded. Also, observations can be are ambiguous, so it may be possible for the same observable fluent to appear as part of the effects of more than one planning action. Ultimately, a solution to the planning problem that is shorter and explains as much observations as possible have a lower cost.” Or “[110]… This can be caused by the general poor performance of the previous approach on long observation sequences since the observations may not all come from an optimal plan.”), and a third group that is not within context of previously selected observations (“[7]… It addresses unreliable observations: missing observations, noisy observations or observations that need to be discarded, and ambiguous observations. The approach does not require plan libraries or a possible set of goals.” And [8], “[67]… all observations are discarded as it may be possible, but very unlikely, that the execution trace of the action sequence does not explain any of the observations because the observations do not appear as part of the effects of any of the actions”; also for this whole set of features see cost and groups and clustering at [51]).
Riabov further discloses solving said plan recognition problem, with said computer, using said at least one of said candidate observations which should be selected to solve said plan recognition problem (see [108] and [23, 191]).
Claim 2. Riabov further discloses the method of Claim 1, wherein said formulating step comprises formulating said at least one planning problem as a plurality of planning problems, one for each of said candidate observations ( note that different set of observations are used based on which meal/planning problem selected [9, 72, 107] and [108]).
Claim 3. Riabov further discloses the method of Claim 2, wherein there are no selected observations prior to said formulating step, and wherein solving said at least one planning problem comprises solving each of said plurality of planning problems using an optimal planner (see top-k and optimal at [22, 23]).
Claim 4. Riabov further discloses the method of Claim 2, wherein there is at least one selected observation prior to said formulating step, and wherein solving said at least one planning problem comprises solving each of said plurality of planning problems using an optimal planner ([108, 109]).
Claims 5, 15, 20. Riabov further discloses the method of Claim 1, wherein said formulating step comprises formulating said at least one planning problem as a single planning problem, considering all of said candidate observations, with a set of best solutions ([7]).
In further regards to claims 15, 20, Riabov discloses  wherein solving said at least one planning problem comprises solving using a top-K planner ([97, 99]).
Claim 6. Riabov further discloses the method of Claim 5, wherein there are no selected observations prior to said formulating step, and wherein solving said at least one planning problem comprises solving using a top-K planner (see top-k plan at [23]).
Claim 7. Riabov further discloses the method of Claim 5, wherein there is at least one selected observation prior to said formulating step, further comprising obtaining supplemental user information to determine consistency of said at least one selected observation with selected ones of said candidate observations (see agent and input about breakfast at [9, 72]), and wherein solving said at least one planning problem comprises solving using a top-K planner ([23, 99]).
Claim 8. Riabov further discloses the method of Claim 1, wherein: said solving of said at least one planning problem to determine said at least one plan comprises solving said at least one planning problem to determine a plurality of plans [26]; and
said post-processing of said at least one plan to determine said at least one of said candidate observations which should be selected to solve said plan recognition problem comprises post-processing said plurality of plans, said post-processing of said plurality of plans in turn comprising (see [108] and see post-processing at [191, 120, 125, 127, 128] and [23, 191]):
ranking said plurality of plans by cost; and
applying at least one cost threshold such that one or more of said plans with costs at or below said at least one cost threshold correspond to said at least one of said candidate observations which should be selected to solve said plan recognition problem ([22, 23]).
Claim 14, 19. Riabov further discloses the medium of Claim 12, wherein said formulating comprises formulating said at least one planning problem as a plurality of planning problems, one for each of said candidate observations, and wherein solving said at least one planning problem comprises solving each of said plurality of planning problems using an optimal planner ([97, 99]).
Claim 17. Riabov further discloses the computer of Claim 16, wherein said computer executable instructions, when loaded into said memory, configure said at least one processor to implement said user  interface, a first problem formulator, a first post processor, a second problem formulator, a second post processor, and a planner suite, wherein: said formulating of said at least one planning problem is carried out with said first problem formulator; said solving of said at least one planning problem is carried out with said planner suite; said post-processing of said at least one plan is carried out with said first post processor; and said solving of said plan recognition problem, using said at least one of said candidate observations which should be selected to solve said plan recognition problem, is cooperatively carried out by said second problem formulator, said planner suite, and said second post processor (see post-processing, original/first problem, new/second problem at [120, 125, 127, 128, 191]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Riabov (20170147923) in view of Anandarao (20070094133).
Claim 9. Riabov discloses the method of Claim 1, wherein: said solving of said at least one planning problem to determine said at least one plan comprises solving said at least one planning problem to determine a plurality of plans [26]; and
said post-processing of said at least one plan to determine said at least one of said candidate observations which should be selected to solve said plan recognition problem comprises post-processing said plurality of plans (see [108] and see post-processing at [191, 120, 125, 127, 128] and [23, 191]), said post-processing of said plurality of plans in turn comprising:
ranking said plurality of plans by cost [22, 23]; and
applying at least lower cost thresholds such that one or more of said plans with costs at or below said lower cost threshold correspond to said at least one of said candidate observations which should be selected to solve said plan recognition problem ([23, 213]).  Riabov does not explicitly disclose upper and lower thresholds or one or more of said plans with costs at or above said upper cost threshold do not correspond to said at least one of said candidate observations which should be selected to solve said plan recognition problem; and observations corresponding to one or more of said plans with costs between said lower and upper thresholds are flagged for optional inclusion by an agent in said at least one of said candidate observations which should be selected to solve said plan recognition problem.  However, Riabov discloses optional set [123].  And, Applicant Spec discloses color coding data sets based on thresholds ([89]). And, Anandarao discloses data sets and upper and lower thresholds and color labeling the data sources ([92]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Anandarao’s multiple thresholds to Riabov’s threshold for picking plans and solutions and data sets.  One would have been motivated to do this in order to more precisely or better pick plans and solutions and data sets.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Riabov (20170147923) in view of Riabov (20150339580) in view of Official Notice.
Claim 10, 13, 18. Riabov 923 does not explicitly disclose the method of Claim 1, wherein: said plan recognition problem comprises determining whether a remote host computer is infected with malware; and solving said plan recognition problem comprises determining that said remote host computer is infected with said malware; further comprising initiating at least one remediation action with respect to said remote host computer, based on said solving, wherein said remediation action is selected from a list consisting of: blocking network traffic and scanning an identified host for malware.  However, Riabov 923 discloses malware [8] and solving a range of problems like meals or breakfast [9] and car problems [164].  And, Riabov 580 discloses detecting malware and scanning for malware [114] and when malware is detected mitigating the threat [151] and also blacklisting [95].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Riabov 580 malware problems, detecting, scanning, mitigating, and blacklisting to Riabov 923 variety of problems to be solves and malware.  One would have been motivated to do this in order to better solve a relevant problem.

Claims 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riabov (20170147923) in view of Official Notice.
Claim 13, 18. Riabov does not explicitly disclose the method of Claim 12, wherein: said plan recognition problem comprises determining whether a remote host computer is infected with malware; and solving said plan recognition problem comprises determining that said remote host computer is infected with said malware; further comprising initiating at least one remediation action with respect to said remote host computer, based on said solving.  However, Riabov discloses malware [8] and solving a range of problems like meals or breakfast [9] and car problems [164].  And, Examiner takes Official Notice that a range of other problems can be solved like malware problems.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add malware problems to Riabov’s variety of problems to be solves.  One would have been motivated to do this in order to better solve a relevant problem.
Since the Applicant was given the opportunity with the 9/7/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge use of Official Notice.  


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Riabov ‘382 at [54, 55] discloses different top-k quality plans;
Note the other Riabov prior art.
Cormode discloses upper and lower thresholds.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/12/22